DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian R. LaPense, II (Reg. No: 71,831) on 11/29/2021. 

CLAIMS
The application has been amended as follows: 

receiving, by the server, from a first user terminal, a user account and a face image;
obtaining, by the server, a reference image corresponding to the received user account, the reference image being prestored;
determining, by the server, a second user terminal for helping the first user terminal complete face authentication of the face image with the reference image, the second user terminal being in a state of waiting to receive a first authentication code for the second user terminal to complete identity authentication of the first user terminal;
generating, by the server, the first authentication code;
sending, by the server, to the second user terminal, the generated first authentication code;
receiving, by the server, from the second user terminal, a second authentication code;
sending, by the server, to the second user terminal, the received face image and the obtained reference image in response to the received second authentication code being determined to be the same as the sent first authentication code;
receiving, by the server, from the second user terminal, a result of the face authentication of the sent face image with the sent reference image, the result indicating whether the face authentication succeeds; and
authenticating, by the server, the face image based on the received result of the face authentication,
wherein the determining the second user terminal comprises:
for a plurality of user terminals that sent request messages to the server but have not receive the first authentication code, sorting the plurality of user terminals in chronological order at which the request messages were sent; and
selecting one of a preset quantity of the plurality of user terminals that sent request message earliest, as the second user terminal for helping the first user terminal complete the face authentication.

2.	(Canceled)
3.	(Canceled)

4.	(Currently Amended):  The method according to claim 1, further comprising:
receiving, from the[[a]] plurality of user terminals, a plurality of results of the face authentication of the face image with the reference image; and
collecting a quantity of the plurality of results indicating that the face authentication succeeds,
wherein the determining whether the face authentication succeeds comprises, based on a ratio of the quantity of the plurality of results indicating that the face authentication succeeds to all of the plurality of results exceeding a preset threshold, determining that the face authentication succeeds.

5.	(Original):  The method according to claim 4, wherein the collecting the quantity of the plurality of results indicating that the face authentication succeeds comprises 

6.	(Previously Presented):  The method according to claim 5, wherein, based on the quantity of the plurality of results received within the preset time length being 0:
performing pre-processing on the face image;
extracting a feature from the face image that is pre-processed; and
comparing the face image with the reference image, based on the feature that is extracted, to obtain the result of the face authentication.

7.	(Currently Amended):  The method according to claim 5, wherein, based on the quantity of the plurality of results received within the preset time length being 0:
prompting a user to input a password on the first user terminal;
receiving the password from the first user terminal; and
determining, based on the password, whether the face authentication succeeds.

8.	(Currently Amended):  A face authentication apparatus comprising:
at least one memory configured to store computer program code; and
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising:
receiving code configured to cause the at least one processor to receive, from a first user terminal, a user account and a face image;

obtain a reference image corresponding to the received user account, the reference image being prestored; and
determine a second user terminal for helping the first user terminal complete face authentication of the face image with the reference image, the second user terminal being in a state of waiting to receive a first authentication code for the second user terminal to complete identity authentication of the first user terminal;
authentication code generating code configured to cause the at least one processor to generate the first authentication code;
sending code configured to cause the at least one processor to send, to the second user terminal, the generated first authentication code,
wherein the receiving code is further configured to cause the at least one processor to receive, from the second user terminal, a second authentication code, and
the sending code is further configured to cause the at least one processor to send, to the second user terminal, the received face image and the obtained reference image in response to the received second authentication code being determined to be the same as the first authentication code; and
authentication code configured to cause the at least one processor to:
receive, from the second user terminal, a result of the face authentication of the sent face image with the sent reference image, the result indicating whether the face authentication succeeds; and
authenticate, based on the received result of the face authentication, the face image,.
wherein the determining code is further configured to cause the at least one processor to: 
for a plurality of user terminals that sent request messages to a server but have not receive the first authentication code, sort the plurality of user terminals in chronological order at which the request messages were sent; and
select one of a preset quantity of the plurality of user terminals that sent request message earliest, as the second user terminal for helping the first user terminal complete the face authentication.

9.	(Canceled)
10.	(Canceled)

11.	(Currently Amended):  The apparatus according to claim 8, wherein the authentication code is further configured to cause the at least one processor to:
receive, from [[a]]the plurality of user terminals, a plurality of results of the face authentication of the face image with the reference image;
collect a quantity of the plurality of results indicating that the face authentication succeeds; and
based on a ratio of the quantity of the plurality of results indicating that the face authentication succeeds to all of the plurality of results exceeding a preset threshold, determine that the face authentication succeeds.



13.	(Previously Presented):  The apparatus according to claim 12, wherein the authentication code is further configured to cause the at least one processor to, based on the quantity of the plurality of results received within the preset time length being 0:
perform pre-processing on the face image;
extract a feature from the face image that is pre-processed; and
compare the face image with the reference image, based on the feature that is extracted, to obtain the result of the face authentication.

14.	(Currently Amended):  The apparatus according to claim 12, wherein the authentication code is further configured to cause the at least one processor to, based on the quantity of the plurality of results received within the preset time length being 0:
prompt a user to input a password on the first user terminal;
receive the password from the first user terminal; and
determine, based on the password, whether the face authentication succeeds.

15.	(Currently Amended):  A non-transitory computer-readable storage medium storing instructions that cause at least one processor of a server to:

obtain a reference image corresponding to the received user account, the reference image being prestored;
determine a second user terminal for helping the first user terminal complete face authentication of the face image with the reference image, the second user terminal being in a state of waiting to receive a first authentication code for the second user terminal to complete identity authentication of the first user terminal;
generate the first authentication code;
send, to the second user terminal, the generated first authentication code;
receive, from the second user terminal, a second authentication code;
send, to the second user terminal, the received face image and the obtained reference image in response to the received second authentication code being determined to be the same as the first authentication code;
receive, from the second user terminal, a result of the face authentication of the sent face image with the sent reference image, the result indicating whether the face authentication succeeds; and
authenticate, based on the received result of the face authentication, the face imagewhethe,
wherein the instructions further cause the at least one processor to:
for a plurality of user terminals that sent request messages to the server but have not receive the first authentication code, sort the plurality of user terminals in chronological order at which the request messages were sent; and
select one of a preset quantity of the plurality of user terminals that sent request message earliest, as the second user terminal for helping the first user terminal complete the face authentication.

16.	(Canceled)
17.	(Canceled)

18.	(Currently Amended):  The non-transitory computer-readable storage medium according to claim 15, wherein the instructions further cause the at least one processor to:
receive, from the[[a]] plurality of user terminals, a plurality of results of the face authentication of the face image with the reference image;
collect a quantity of the plurality of results indicating that the face authentication succeeds; and
based on a ratio of the quantity of the plurality of results indicating that the face authentication succeeds to all of the plurality of results exceeding a preset threshold, determine that the face authentication succeeds.

19.	(Original):  The non-transitory computer-readable storage medium according to claim 18, wherein the instructions further cause the at least one processor to collect the quantity of the plurality of results indicating that the face authentication succeeds, the plurality of results being received within a preset time length after the sending the first authentication code.

20.	(Previously Presented):  The non-transitory computer-readable storage medium according to claim 19, wherein the instructions further cause the at least one processor to, based on the quantity of the plurality of results received within the preset time length being 0:
perform pre-processing on the face image;
extract a feature from the face image that is pre-processed; and
compare the face image with the reference image, based on the feature that is extracted, to obtain the result of the face authentication.


Examiner’s Statement of Reasons for Allowance
Claims 1, 4-8, 11-15 and 18-20 (renumbered as claims 1-14). 
The present invention is directed to: a face authentication method that includes receiving, from a first user terminal, a user account and a face image, obtaining a reference image corresponding to the user account, the reference image being prestored, and determining a second user terminal for helping the first user terminal complete face authentication of the face image with the reference image, the second user terminal being in a state of waiting to receive a first authentication code for the second user terminal to complete identity authentication of the first user terminal. The method further includes generating the first authentication code, sending, to the second user terminal, the first authentication code, the face image, and the reference image, and receiving, from the second user terminal, a result of the face authentication of the 
The closest prior art includes the following references: Kun et al (“Kun,” CN105790948, see ESPACENET Translation), Cao et al (“Cao,” US 20160087962), Fan et al (“Fan,” US 20150269374) in view of Giordano et al (“Giordano,” US 9622079) and further in view of Oya et al (“Oya,” US 20090268009)
Kun is directed to: a kind of identity identifying method and system that comprises: obtaining the biological information to be certified of first terminal acquisition, the biological information to be certified and the standard biological characteristic information prestored are sent to multiple second terminals and be shown, it receives each second terminal returns first to determine as a result, the first judgement result are as follows: using the user of second terminal to biological information to be certified and the whether identical judgement result of standard biological characteristic information. Determine according to each first as a result, judging whether authentication passes through. 
Cao is directed to: a method for authenticating user identity, a system for authenticating user identity, and a computer program product for authenticating user identity. A method for authenticating user identity is provided. The method includes generating a first verification code by a server, displaying the first verification code to a user in an application scenario of a service requiring user identity authentication, receiving a second verification code sent by the user via another application that is other than the application scenario, comparing the second verification code sent by the 
Fan is directed to: a screen unlocking method, device and terminal, wherein the method includes: a first terminal sending a key information acquisition message to a second terminal, wherein the key information is used to unlock the first terminal; and the first terminal unlocking the screen of the first terminal according to the key information from the second terminal. By using the embodiment of the present document, it solves the problem that, when the screen cannot be unlocked since the user forgets the password, the version needs to be upgraded to unlock the screen, resulting in a waste of time and a loss of important data in the terminal caused by upgrading the version, the user can unlock the terminal according to standby key information, thus avoiding the situation in which the terminal cannot be unlocked since the unlocking code of the terminal is forgotten, and further improving the ease for using the terminal.
Giordano is directed to: a method of accessing electronic content received by a mobile device includes: determining a current location of the mobile device; comparing the current location with a zone within which an instance of electronic content may be accessed; when the result of the comparison indicates that the mobile device is located within the zone, accessing by the mobile device the instance of electronic content and providing at least part of the instance of electronic content for display on the mobile device; determining a new current location of the mobile device while the instance of electronic content is being accessed; and checking that the new current location of the mobile device is with the zone. If the mobile device is no longer within the zone, the mobile device terminates the access to the instance of electronic content.

For example, none of the cited prior art teaches or suggest the steps of independent claims 1, 8 and 15: sending, by the server, to the second user terminal, the received face image and the obtained reference image in response to the received second authentication code being determined to be the same as the sent first authentication code; receiving, by the server, from the second user terminal, a result of the face authentication of the sent face image with the sent reference image, the result indicating whether the face authentication succeeds; and authenticating, by the server, the face image based on the received result of the face authentication wherein the determining the second user terminal comprises: for a plurality of user terminals that sent request messages to the server but have not receive the first authentication code, sorting the plurality of user terminals in chronological order at which the request messages were sent; and selecting one of a preset quantity of the plurality of user terminals that sent request message earliest, as the second user terminal for helping the first user terminal complete the face authentication.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES J WILCOX/           Examiner, Art Unit 2439          


/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439